DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 08/24/2022 is acknowledged. Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.
Claim Objections
Claim 1 objected to because of the following informalities:  for the phrase “wherein each fuel cell comprises;”, “;” should read as “:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (PGPub 2015/0210171).
Considering Claim 1, King discloses a fuel-cell system (propulsion system including energy storage systems [0055], a combination of fuel cells is suitable for high power [0022] so a selection of a combination of fuel cells would have been obvious to one of ordinary skill in the art) for powering an electrical load of a rotorcraft (system is high voltage or high power for powering non-limited propulsion applications [0022, 0021]), comprising: 
at least two positive fuel cells (first energy storage system 180 has positive terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); and 
at least two negative fuel cells (second energy storage system 182 has negative terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); 
wherein each fuel cell comprises:
a positive node; and a negative node (each fuel cell has positive and negative terminals [0050, Figure 5]); 
wherein the negative node of each of the positive fuel cells is electrically coupled to the positive node of each of the negative fuel cells (energy fuel cell systems are arranged in series such that each positive terminal of system 180 is coupled to negative terminal of system 182 [0055]); and 
wherein the electrical load is coupled to the positive node of each of the positive fuel cells and the negative node of each of the negative fuel cells (series connection [0055], transmission 90 is coupled to channels that are linked to the positive and negative terminals [0038, 0050]). 
	Considering Claim 2, King discloses a contactor (coupling contactor device 174 [0047, also shown in Figure 5]); 
	wherein the contactor is configured to electrically isolate the electrical load from the fuel cells (controller is connected to coupling device such that the coupling contactor device may be operated in an open state or closed state [0047]). 
	Considering Claim 3, King discloses a contactor (coupling contactor device 174 [0047, also shown in Figure 5]); 
wherein the contactor is configured to electrically isolate the electrical load from the fuel cells (controller is connected to coupling device such that the coupling contactor device may be operated in an open state or closed state [0047]); and 
wherein the contactor is configured to detect problems with the electrical load (controller monitors voltages of channels (between load and terminals) and additional sensors throughout propulsion system and transmits control commands [0031], controller is connected to coupling device such that the coupling contactor device may be operated in an open state or a closed state [0047]). 
	Considering Claim 4, King discloses a contactor (coupling contactor device 174 [0047, also shown in Figure 5]); 
wherein the contactor is configured to electrically isolate the electrical load from the fuel cells (controller is connected to coupling device such that the coupling contactor device may be operated in an open state or closed state [0047]); and 
wherein the contactor is configured to detect problems with at least one of the fuel cells (controller monitors voltages of channels (between load and terminals) and additional sensors throughout propulsion system and transmits control commands [0031], controller is connected to coupling device such that the coupling contactor device may be operated in an open state or a closed state [0047]).
	Considering Claim 5, King discloses a health-monitoring system (controller with various sensors throughout propulsion system such as monitoring voltage of channels [0031]); and 
a contactor (coupling contactor device 174 [0047, also shown in Figure 5]); 
wherein the contactor is configured to detect problems with the electrical load (controller monitors voltages of channels (between load and terminals) and additional sensors throughout propulsion system and transmits control commands [0031], controller is connected to coupling device such that the coupling contactor device may be operated in an open state or a closed state [0047]); 
wherein the contactor is configured to electrically isolate the load from the fuel cells (controller is connected to coupling device such that the coupling contactor device may be operated in an open state or closed state [0047]); and 
wherein the health-monitoring system is configured to detect problems with the fuel cells (controller monitors voltages of channels (between load and terminals) and additional sensors throughout propulsion system and transmits control commands [0031]). 
	Considering Claim 6, King discloses at least a third positive fuel cell (first energy storage system 180 has positive terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); 
at least a third negative fuel cell (second energy storage system 182 has negative terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); 
wherein each of the fuel cells is configured to power at least 25% of the electrical load of the rotorcraft (fuel cells may be sized for high power applications [0041, 0044, 0022] and may be controlled to further optimize efficiency and cost while meeting peak power demands during operation [0046], so configuring the fuel cells to power at least 25% of the electrical load of the propulsion system would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 7, King discloses that each of the fuel cells is configured to power at least 50% of the electrical load of the rotorcraft (fuel cells may be sized for high power applications [0041, 0044, 0022] and may be controlled to further optimize efficiency and cost while meeting peak power demands during operation [0046], so configuring the fuel cells to power at least 50% of the electrical load of the propulsion system would have been obvious to a person of ordinary skill in the art).
	Considering Claim 8, King discloses at least a third positive fuel cell (first energy storage system 180 has positive terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); 
at least a third negative fuel cell (second energy storage system 182 has negative terminal coupling [0055], combination of multiple energy cells such as fuel cells [0022] may be used to make up one energy storage device [0041]); 
wherein each of the fuel cells is configured to power at least 30% of the electrical load of the rotorcraft (fuel cells may be sized for high power applications [0041, 0044, 0022] and may be controlled to further optimize efficiency and cost while meeting peak power demands during operation [0046], so configuring the fuel cells to power at least 30% of the electrical load of the propulsion system would have been obvious to a person of ordinary skill in the art).
	Considering Claim 9, King discloses that each of the fuel cells is configured to power at least 55% of the electrical load of the rotorcraft (fuel cells may be sized for high power applications [0041, 0044, 0022] and may be controlled to further optimize efficiency and cost while meeting peak power demands during operation [0046], so configuring the fuel cells to power at least 55% of the electrical load of the propulsion system would have been obvious to a person of ordinary skill in the art).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725